Citation Nr: 1451007	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for bilateral pes planus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

In January 2014, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran also submitted additional evidence in January 2014, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied a claim for service connection for bilateral pes planus because there was no evidence of treatment for bilateral pes planus or a link between the current disability and service.  

2.  The evidence received since the prior denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the July 2006 rating decision is new and material and the claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal, as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

Here, in a July 2006 rating decision, the RO denied service connection for bilateral pes planus because there was no evidence of treatment in service and no link between the current bilateral pes planus and service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the July 2006 rating decision is final.  

Since the previous denial, the Veteran testified at a January 2014 Videoconference Board hearing that he was required to wear inserts and a wooden shoe during service due to his foot problems.  He also testified that his feet would be in pain and swell during service.  He testified that the pain continued after service and that he was finally diagnosed with bilateral pes planus in 2003.  

The Veteran's testimony at the January 2014 Board hearing was not previously reviewed by agency decisionmakers and therefore is considered new evidence.  The Veteran's testimony is also material because it tends to show that he was treated for foot problems during service - one of the bases for the previous denial.  Further, the Veteran's testimony triggers the duty to provide a medical opinion under Shade and is therefore material.  

It is noted that the Veteran submitted copies of service treatment records in January 2014.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claim for service connection for bilateral pes planus is reopened.  To that extent only, the appeal is allowed. 

ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for bilateral pes planus, having been submitted, the claim to reopen is granted.  


REMAND

The Veteran was afforded a VA examination in November 2012 where the examiner noted that the Veteran was not diagnosed with pes planus during service and opined that the Veteran's pes planus was not related to environmental exposures due to his Southwest Asia service.  However, the examiner does not address whether the Veteran's current bilateral pes planus was caused by service, other than due to environmental exposures in Southwest Asia.  

Specifically, the Veteran has contended that he initially had problems with his feet during basic training and then again while in Korea, while training with combat boots.  He testified at the January 2014 Board hearing that after physical training runs, his left foot would swell sometimes.  He also testified that he was given inserts during service which started at the back of his heel and stopped in the middle of his foot.  He testified that he would have to have his left boot stretched to accommodate his foot.  Also, he testified, and service treatment records indicate, that he was treated for leg, knee and ankle problems during service.  In a March 2006 statement the Veteran related that a physician found that he had flat feet in August 2003 and that this also caused his knees and ankles to hurt.

On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records dating from November 2012.  

2.  Then, schedule the Veteran for an appropriate VA examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus is related to active military service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to:
(a) July and September 1979 service treatment records which show complaints of ankle pain;
(b) February and March 1980 service treatment records which show complaints of lower leg and ankle pain;
(c) April 1989 service treatment records which show complaints of right foot pain;
(d) May and June 1991 service treatment records which show complaints of left foot pain; and
(e) a March 1999 physical profile for knee pain.  

The examiner's attention is also directed to the Veteran's statement that he was supplied inserts for his boots during service and also had to have his boots stretched to accommodate his feet.  See Board Hearing Transcript, pp. 3, 7-8.  For purposes of this opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner's attention is also directed to the Veteran's report that he was informed by a physician that he had flat feet in August 2003 and that this also caused his knees and ankles to hurt.  See Veteran's statement of March 2006 and treatment record August 8, 2003.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


